[Cite as State v. Mitchell, 2022-Ohio-1009.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                 PORTAGE COUNTY

STATE OF OHIO,                                      CASE NO. 2021-P-0062

                 Plaintiff-Appellee,
                                                    Criminal Appeal from the
        -v-                                         Court of Common Pleas

JAMES E. MITCHELL,
                                                    Trial Court No. 1993 CR 00294
                 Defendant-Appellant.


                                               OPINION

                                        Decided: March 28, 2022
                                          Judgment: Affirmed


Victor V. Vigluicci, Portage County Prosecutor, and Theresa M. Scahill, Assistant
Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Plaintiff-Appellee).

James E. Mitchell, pro se, PID: A293-032, Marion Correctional Institution, 940 Marion-
Williamsport Road, P.O. Box 57, Marion, OH 43302 (Defendant-Appellant).


MARY JANE TRAPP, J.

        {¶1}     Appellant, James E. Mitchell (“Mr. Mitchell”), appeals from the judgment of

the Portage County Court of Common Pleas denying his “motion to vacate void judgment

of conviction” with respect to his 1994 convictions for burglary and gross sexual

imposition.

        {¶2}     Mr. Mitchell raises two assignments of error, contending that the trial court

erred by denying his motion because the state could not prove an essential element of

gross sexual imposition under R.C. 2907.05(A)(4) and because he received ineffective

assistance of trial counsel.
         {¶3}   After a careful review of the record and the pertinent law, we find that the

trial court did not err by denying Mr. Mitchell’s “motion to vacate void judgment of

conviction” because it was barred by the doctrine of res judicata. The trial court’s alleged

errors during the 1994 proceedings rendered its judgment voidable, not void. Mr. Mitchell

could have raised his present arguments on direct appeal, which he failed to do.

         {¶4}   Thus, we affirm the judgment of the Portage County Court of Common

Pleas.

                           Substantive and Procedural History

         {¶5}   This matter involves Mr. Mitchell’s latest attempt to overturn his 1994

convictions.

         {¶6}   In 1993, the Portage County Grand Jury indicted Mr. Mitchell for rape, an

aggravated felony of the first degree, in violation of R.C. 2907.02(A)(2) and (B), and

aggravated burglary, an aggravated felony of the first degree, in violation of R.C.

2911.11(A)(1)(3) and (B). Mr. Mitchell initially pleaded not guilty to the charges.

         {¶7}   In 1994, Mr. Mitchell pleaded guilty to gross sexual imposition, a felony of

the third degree, in violation of R.C. 2907.05(A)(4), and burglary, an aggravated felony of

the second degree, in violation of R.C. 2911.12(A)(1). The trial court accepted Mr.

Mitchell’s guilty pleas and referred the matter for a presentence investigation and report.

         {¶8}   Prior to sentencing, Mr. Mitchell moved to withdraw his guilty pleas. The

trial court held a hearing and denied the motion. The trial court sentenced Mr. Mitchell to




                                              2

Case No. 2021-P-0062
concurrent prison terms of three to 15 years for burglary and two years for gross sexual

imposition.1

        {¶9}    Mr. Mitchell filed an appeal of the trial court’s denial of his presentence

motion to withdraw his guilty plea. This court affirmed the trial court’s judgment in State

v. Mitchell, 11th Dist. Portage No. 94-P-0070, 1995 WL 411830 (June 23, 1995), delayed

appeal denied, 160 Ohio St.3d 1495, 2020-Ohio-5634, 159 N.E.3d 274 (“Mitchell I”).

        {¶10} In 2016 and 2017, over twenty years after his convictions, Mr. Mitchell filed

several pro se postconviction motions, including a “petition for postconviction relief/motion

to withdraw plea”; “motion for appointed counsel”; “motion to disqualify”; “motion for

judgment upon multiple claims”; “motion for findings of fact and conclusions;” and “motion

for notice of filing of judgment(s).” The trial court denied Mr. Mitchell’s motions. This

court affirmed the trial court’s judgments in State v. Mitchell, 11th Dist. Portage Nos. 2017-

P-0007 and 2017-P-0009, 2017-Ohio-8440, appeal not accepted, 152 Ohio St.3d 1445,

2018-Ohio-1600, 96 N.E.3d 300 (“Mitchell II”).

        {¶11} In 2018, Mr. Mitchell filed a pro se motion to dismiss his indictment, which

the trial court denied. This court affirmed the trial court’s judgment in State v. Mitchell,

11th Dist. Portage No. 2018-P-0047, 2019-Ohio-844, appeal not accepted, 156 Ohio

St.3d 1445, 2019-Ohio-2498, 125 N.E.3d 926 (“Mitchell III”).

        {¶12} In 2019, Mr. Mitchell filed pro se motions to correct a journal entry, for

resentencing, for a final appealable order, and for a corrected sentencing entry, which the




1. It appears Mr. Mitchell remains incarcerated for unrelated convictions in Summit County. See State v.
Mitchell, 9th Dist. Summit No. 17029, 1995 WL 678624 (Nov. 15, 1995) (affirming Mr. Mitchell’s convictions
for two counts of aggravated burglary, two counts of kidnapping, one count of rape, two counts of attempted
rape, and one count of felonious assault).
                                                    3

Case No. 2021-P-0062
trial court denied. We affirmed the trial court’s judgment in large part but directed the trial

court to issue nunc pro tunc entries pursuant to Crim.R. 36 to correct clerical errors

apparent in the record. See State v. Mitchell, 11th Dist. Portage No. 2019-P-0105, 2020-

Ohio-3417, ¶ 95, appeal not accepted, 160 Ohio St.3d 1495, 2020-Ohio-5634, 159 N.E.3d

274 (“Mitchell IV”). Relevant here, we ordered the trial court to correct its entries to reflect

that Mr. Mitchell pleaded guilty to gross sexual imposition under R.C. 2907.05(A)(4) rather

than (A)(1) and delete references to an amended indictment.             Id. at ¶ 90-91.     We

cautioned Mr. Mitchell that the nunc pro tunc entries would not create new final orders

from which new appeals may be taken. Id. at ¶ 92.

       {¶13} In 2021, the trial court filed nunc pro entries pursuant to this court’s directive.

Shortly thereafter, Mr. Mitchell filed a pro se “motion to vacate void judgment of

conviction.” Mr. Mitchell contended that the trial court lacked subject matter jurisdiction

to convict him of gross sexual imposition in violation of R.C. 2907.05(A)(4) because he

was not charged with that offense and because the state could not prove an essential

element, i.e., that the victim was less than 13 years of age. He further contended that his

trial counsel was ineffective for allowing him to plead guilty to that offense.

       {¶14} The trial court denied Mr. Mitchell’s motion without a hearing, and Mr.

Mitchell filed the instant appeal.

       {¶15} While this appeal was pending, Mr. Mitchell filed a pro se petition in this

court seeking a writ of mandamus compelling the trial court judge to vacate his convictions

as void. In State ex rel. Mitchell v. Pittman, 11th Dist. Portage No. 2021-P-0072, 2022-

Ohio-106 (“Mitchell V”), we granted the trial court judge’s motion to dismiss because Mr.

Mitchell failed to demonstrate a clear legal right to the requested relief. Id. at ¶ 12. We

                                               4

Case No. 2021-P-0062
found that the common pleas court had subject matter jurisdiction over Mr. Mitchell’s

felony case; therefore, his convictions were not void and could not be collaterally

attacked. See id. at ¶ 4.

       {¶16} Mr. Mitchell also filed a motion to modify the appellate record and a motion

for leave to supplement his appellate brief to assert a third assignment of error, which we

have overruled in a separate judgment entry.

       {¶17} Mr. Mitchell raises the following two assignments of error:

       {¶18} “[1.] The trial court erred denying [sic] appellant’s motion as based on

offense pleaded, no crime was committed.

       {¶19} “[2.] Trial counsel was ineffective in this matter.”

       {¶20} We address Mr. Mitchell’s two assignments of error together.

                                      Standard of Review

       {¶21} We review a trial court’s denial of a motion to vacate an allegedly void

judgment de novo. State v. Brown, 11th Dist. Lake No. 2017-L-038, 2017-Ohio-7963, ¶

8.

                                      Law and Analysis

       {¶22} Mr. Mitchell’s assigned errors involve the substantive merits of his current

challenges to his 1994 convictions.       However, the preliminary issue is whether Mr.

Mitchell was permitted to challenge his 1994 convictions pursuant to a postconviction

motion filed nearly 27 years later.

       {¶23} The Supreme Court of Ohio has long recognized the finality of a decision

rendered by a court that had both subject-matter jurisdiction over the case and personal

jurisdiction over the parties. State v. Henderson, 161 Ohio St.3d 285, 2020-Ohio-4784,

                                              5

Case No. 2021-P-0062
162 N.E.3d 776, ¶ 16. The court recently clarified that a void judgment is rendered by a

court without jurisdiction. Id. at ¶ 17. It is a mere nullity and can be disregarded. Id. It

can be attacked in collateral proceedings. Id. By contrast, a voidable judgment is one

pronounced by a court with jurisdiction. Id. The failure to timely—at the earliest available

opportunity—assert an error in a voidable judgment, even if that error is constitutional in

nature, amounts to the forfeiture of any objection. Id. If a judgment is voidable, the

doctrine of res judicata bars a party from raising and litigating in any proceeding, except

a direct appeal, claims that could have been raised in the trial court. Id. at ¶ 19; see State

v. Perry, 10 Ohio St.2d 175, 178-179, 226 N.E.2d 104 (1967), paragraph nine of the

syllabus.

       {¶24} In his “motion to vacate void judgment of conviction,” Mr. Mitchell argued

that the trial court lacked subject-matter jurisdiction in the underlying case. In Mitchell V,

this court determined that Mr. Mitchell’s jurisdictional argument was “incorrect as a matter

of law.” Id. at ¶ 10.

       {¶25} To reiterate, “[s]ubject-matter jurisdiction refers to the constitutional or

statutory power of a court to adjudicate a particular class or type of case.” State v. Harper,

160 Ohio St.3d 480, 2020-Ohio-2913, 159 N.E.3d 248, ¶ 23. A common pleas court has

subject-matter jurisdiction over felony cases. Id. at ¶ 25; see R.C. 2931.03. Once a court

has acquired jurisdiction of the person and subject matter, every decision thereafter

involves the trial court’s exercise of jurisdiction. See Harper at ¶ 26. Subsequent errors

in the exercise of its jurisdiction render the trial court’s judgment voidable, not void. Id.

       {¶26} Here, the trial court acquired subject-matter jurisdiction over the underlying

case upon the filing of the felony indictment. Mitchell V at ¶ 10. Any subsequent errors

                                              6

Case No. 2021-P-0062
in the 1994 proceedings did not deprive the trial court of its subject-matter jurisdiction.

Id.; see State v. Battin, 10th Dist. Franklin No. 18AP-402, 2018-Ohio-3947, ¶ 10 (“The

fact that [appellant] was not indicted for the offense to which he chose to plead as part of

a plea agreement does not render his conviction void or create grounds to vacate his

conviction”). Rather, any such errors involved the trial court’s exercise of its jurisdiction,

which rendered its judgment voidable, not void. Mr. Mitchell could have raised his present

arguments, including ineffective assistance of trial counsel, on direct appeal in 1994,

which he failed to do. Thus, his motion was barred by the doctrine of res judicata.

       {¶27} The fact that the trial court issued nunc pro tunc entries in 2021 pursuant to

this court’s directive in Mitchell IV does not preclude the application of the doctrine of res

judicata.   A nunc pro tunc entry correcting nonsubstantive, clerical errors applies

retrospectively to the judgment it corrects and is not a new final order from which a new

appeal may be taken. Id. at ¶ 92.

       {¶28} Accordingly, the trial court did not err in denying Mr. Mitchell’s “motion to

vacate void judgment of conviction.”

       {¶29} Mr. Mitchell’s first and second assignments of error are without merit.

       {¶30} The judgment of the Portage County Court of Common Pleas is affirmed.



THOMAS R. WRIGHT, P.J.,

JOHN J. EKLUND, J.,

concur.




                                              7

Case No. 2021-P-0062